EXHIBIT 10.16

--------------------------------------------------------------------------------

 
FORM OF EQUITY GRANT AGREEMENT, RESTRICTED STOCK UNITS




PROFIRE ENERGY, INC.
2015 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
This RESTRICTED STOCK UNIT AWARD AGREEMENT (this "Agreement") is made this _____
day of _____, _____ (the "Effective Date"), by and between Profire Energy, Inc.,
a Nevada corporation (the "Company") and _______________ ("Participant"). All
capitalized terms used herein but not defined herein shall have the meanings
given to them in the Profire Energy, Inc. 2015 Equity Incentive Plan (the
"Plan").
Award.  The Company hereby grants to Participant a restricted stock unit award
(the "Award") covering _____ shares (the "Shares") of Common Stock, par value
$0.001 per share, of the Company according to the terms and conditions set forth
herein and in the Plan.  Each restricted stock unit (a "Unit") represents the
right to receive one Share, subject to the vesting requirements of this
Agreement and the terms of the Plan.  The Units are granted under Section 6(c)
of the Plan.  A copy of the Plan will be furnished upon request of Participant.
Vesting.  Except as otherwise provided in this Agreement, so long as Participant
is providing service as an Eligible Person for the Company or any Affiliate
("Service"), the Units shall vest in accordance with the following schedule:
On each of
the following dates
 

Number of Units
Vested
                                   

 
Restrictions on Transfer.  Until the Units vest pursuant to Section 2 hereof or
unless the Committee determines otherwise, none of the Units may be transferred
other than by will or by the laws of descent and distribution and no Units may
be pledged, alienated, attached or otherwise encumbered, and any purported
pledge, alienation, attachment or encumbrance thereof shall be void and
unenforceable against the Company or any Affiliate.  The Committee may establish
procedures as it deems appropriate for Participant to designate a person or
persons, as beneficiary or beneficiaries, to exercise the rights of the
Participant and receive any property distributable with respect to the Units in
the event of the Participant's death.
Forfeiture1.      Except as otherwise determined by the Committee, upon
Participant's termination of Service (in either case, as determined under
criteria established by the Committee) prior to vesting of the Units pursuant to
Section 2 hereof, all unvested Units held by such Participant at such time shall
be forfeited and reacquired by the Company; provided, however, that the
Committee may waive in whole or in part any or all remaining restrictions with
respect to the unvested Units.  Upon forfeiture, Participant will no longer have
any rights relating to the unvested Units.
5.    Miscellaneous
(a)    Issuance of Shares.  As soon as administratively practicable following
the Participant's vesting date under Section 2 hereof, as applicable, and the
Participant's satisfaction of any required tax withholding obligations (but in
no event later than 60 days following the vesting date), the Company shall cause
to be issued and delivered to the Participant a certificate or certificates
evidencing Shares registered in the name of the Participant (or in the name of
the Participant's legal representatives, beneficiaries or heirs, as the case may
be) or to instruct the Company's transfer agent to electronically deliver such
shares to the respective Participant.  The number of Shares issued shall equal
the number of Units vested, reduced as necessary to cover applicable withholding
obligations in accordance with Section 5(c) hereof.  If it is administratively
impracticable to issue Shares within the time frame described above because
issuances of Shares are prohibited or restricted pursuant to the policies of the
Company that are reasonably designed to ensure compliance with applicable
securities laws or stock exchange rules, then such issuance shall be delayed
until such prohibitions or restrictions lapse.
(b)    No Rights as Shareholder.  Units are not actual Shares, but rather,
represent a right to receive Shares according to the terms and conditions set
forth herein and the terms of the Plan.  Accordingly, the issuance of a Unit
shall not entitle the Participant to any of the rights or benefits generally
accorded to shareholders unless and until a Share is actually issued under
Section 5(a) hereof.
(c)    Taxes.  The Participant hereby agrees to make adequate provision for any
sums required to satisfy the applicable federal, state, local or foreign
employment, social insurance, payroll, income or other tax withholding
obligations (the "Withholding Obligations") that arise in connection with this
Agreement.  The Company may establish procedures to ensure satisfaction of all
applicable Withholding Obligations arising in connection with this Agreement,
including any means permitted in Section 8 of the Plan.  The Participant hereby
authorizes the Company, at its sole discretion and subject to any limitations
under applicable law, to satisfy any such Tax Obligations by (1) withholding a
portion of the Shares otherwise to be issued in payment of the Units having a
value equal to the amount of Withholding Obligations in accordance with such
rules as the Company may from time to time establish; provided, however, that
the amount of the Shares so withheld shall not exceed the amount necessary to
satisfy the required Withholding Obligations using applicable minimum statutory
withholding rates; (2) withholding from the wages and other cash compensation
payable to the Participant or by causing the Participant to tender a cash
payment or other Shares to the Company; or (3) selling on the Participant's
behalf (using any brokerage firm determined acceptable to the Company for such
purpose) a portion of the Shares issued in payment of the Units as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
Withholding Obligations; provided, however, that if Participant is a Section 16
officer of the Company under the Exchange Act, then the Committee shall
establish the method of withholding from the above alternatives and, if the
Committee does not exercise its discretion prior to the withholding event, then
Participant shall be entitled to elect the method of withholding from the
alternatives above.  The Participant shall be responsible for all brokerage fees
and other costs of sale, and the Participant further agrees to indemnify and
hold the Company harmless from any losses, costs, damages or expenses relating
to any such sale.  The Company may refuse to deliver Shares if the Participant
fails to comply with the Participant's obligations in connection with the
Withholding Obligations described in this paragraph.

--------------------------------------------------------------------------------

(d)    Plan Provisions Control.  This Award is subject to the terms and
conditions of the Plan, but the terms of the Plan shall not be considered an
enlargement of any benefits under this Agreement.  In addition, this Award is
subject to the rules and regulations promulgated pursuant to the Plan, now or
hereafter in effect.  A copy of the Plan will be furnished upon request of the
Participant.  In the event that any provision of the Agreement conflicts with or
is inconsistent in any respect with the terms of the Plan, the terms of the Plan
shall control.  This Agreement (and any addendum hereto) and the Plan together
constitute the entire agreement between the parties hereto with regard to the
subject matter hereof.
(e)             No Right to Employment.  The issuance of the Award shall not be
construed as giving Participant the right to be retained in the employ, or as
giving a director of the Company or an Affiliate the right to continue as a
director of the Company or an Affiliate, nor will it affect in any way the right
of the Company or an Affiliate to terminate such employment or position at any
time, with or without cause. In addition, the Company or an Affiliate may at any
time dismiss Participant from employment, or terminate the term of a director of
the Company or an Affiliate, free from any liability or any claim under the Plan
or the Agreement. Nothing in the Agreement shall confer on any person any legal
or equitable right against the Company or any Affiliate, directly or indirectly,
or give rise to any cause of action at law or in equity against the Company or
an Affiliate. The Award granted hereunder shall not form any part of the wages
or salary of Participant for purposes of severance pay or termination
indemnities, irrespective of the reason for termination of employment. Under no
circumstances shall any person ceasing to be an employee of the Company or any
Affiliate be entitled to any compensation for any loss of any right or benefit
under the Agreement or Plan which such employee might otherwise have enjoyed but
for termination of employment, whether such compensation is claimed by way of
damages for wrongful or unfair dismissal, breach of contract or otherwise. By
participating in the Plan, Participant shall be deemed to have accepted all the
conditions of the Plan and the Agreement and the terms and conditions of any
rules and regulations adopted by the Committee (as defined in the Plan) and
shall be fully bound thereby.
(f)            Governing Law.  The validity, construction and effect of the Plan
and the Agreement, and any rules and regulations relating to the Plan and the
Agreement, shall be determined in accordance with the internal laws, and not the
law of conflicts, of the State of Nevada.
(g)            Severability.  If any provision of the Agreement is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Agreement under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws, or
if it cannot be so construed or deemed amended without, in the determination of
the Committee, materially altering the purpose or intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or the
Agreement, and the remainder of the Agreement shall remain in full force and
effect.
(h)            No Trust or Fund Created.  Neither the Plan nor the Agreement
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and Participant or
any other person.
(i)            Section 409A Provisions.  The payment of Shares under this
Agreement are intended to be exempt from the application of section 409A of the
Internal Revenue Code, as amended ("Section 409A") by reason of the short-term
deferral exemption set forth in Treasury Regulation §1.409A-1(b)(4). 
Notwithstanding anything in the Plan or this Agreement to the contrary, to the
extent that any amount or benefit hereunder that constitutes "deferred
compensation" to the Participant under section 409A of the Internal Revenue
Code, as amended ("Section 409A") and applicable guidance thereunder is
otherwise payable or distributable to the Participant under the Plan or this
Agreement solely due to the Participant's disability or "separation from
service" (as such term is defined under Section 409A), such amount or benefit
will not be payable or distributable to the Participant by reason of such
circumstance unless the Committee determines in good faith that (i) the
circumstances giving rise to such disability or separation from service meet the
definition of disability, or separation from service, as the case may be, in
Section 409A(a)(2)(A) of the Code and applicable final regulations, or (ii) the
payment or distribution of such amount or benefit would be exempt from the
application of Section 409A by reason of the short-term deferral exemption or
otherwise (including, but not limited to, a payment made pursuant to an
involuntary separation arrangement that is exempt from Section 409A under the
"short-term deferral" exception).  Any payment or distribution that otherwise
would be made to a Participant who is a specified employee (as determined by the
Committee in good faith) on account of separation from service may not be made
before the date which is six months after the date of the specified employee's
separation from service (or if earlier, upon the specified employee's death)
unless the payment or distribution is exempt from the application of Section
409A by reason of the short term deferral exemption or otherwise.
(j)            Headings.  Headings are given to the Sections and subsections of
the Agreement solely as a convenience to facilitate reference.  Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.
(k)            Securities Matters. The Company shall not be required, and shall
not have any liability for failure, to deliver Shares until the requirements of
any federal or state securities or other laws, rules or regulations (including
the rules of any securities exchange) as may be determined by the Company to be
applicable are satisfied.
(l)            Consultation with Professional Tax and Investment Advisors. The
Participant acknowledges that the grant, exercise, vesting or any payment with
respect to this Award, and the sale or other taxable disposition of the Shares
acquired pursuant to the exercise thereof, may have tax consequences pursuant to
the Internal Revenue Code of 1986, as amended, or under local, state or
international tax laws. The Participant further acknowledges that the
Participant is relying solely and exclusively on the Participant's own
professional tax and investment advisors with respect to any and all such
matters (and is not relying, in any manner, on the Company or any of its
employees or representatives). Finally, the Participant understands and agrees
that any and all tax consequences resulting from the Award and its grant,
exercise, vesting or any payment with respect thereto, and the sale or other
taxable disposition of the Shares acquired pursuant to the Plan, is solely and
exclusively the responsibility of the Participant without any expectation or
understanding that the Company or any of its employees or representatives will
pay or reimburse the Participant for such taxes or other items.


[Signature page follows]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and Participant have executed this Agreement as
of the Effective Date.
PROFIRE ENERGY, INC.


By:                                                                                              
Name:                                                                                              
Title:                                                                                              
PARTICIPANT:


                                                                                               
Print
Name:                                                                                              






--------------------------------------------------------------------------------
